CLEMENS, Senior Judge.
Donna J. Keeran, a discharged nurse’s aid of Mark Twain Manor, applied for unemployment benefit. Upon hearing, the Commission’s Appeal Tribunal denied compensation on the ground employee had been discharged for mistreating an elderly resident. On review however the Commission found testimony of mistreatment was not convincing, reversed, and held the employee was entitled to benefits. On appeal the circuit court affirmed and the employer has appealed. We affirm.
The elderly resident did not testify. The home’s witnesses testified from their notes that the resident had complained, saying that about 4:00 A.M. the employee had roughly taken her by the arm in leading her to the bathroom. The employee acknowledged leading the resident but denied doing so roughly. As said, the Commission found the employer’s hearsay evidence was not convincing and accepted the employee’s explanation.
The Commission is the ultimate trier of the facts and it alone may decide the evidentiary weight and credibility. Resolution of conflicting evidentiary inferences rests with the Commission and its resolution is conclusive on the reviewing court. Lyell v. Labor and Industrial Relations Commission, 553 S.W.2d 899 at 901[1] (Mo.App.1977).
Judgment affirmed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.